Case 2:19-cv-14100-JEM Document 19 Entered on FLSD Docket 07/15/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-14100-CIV-MARTINEZ/MAYNARD


  PAMELA HUFF,

         Plaintiff,
  v.

  UNITED STATES OF AMERICA,

       Defendant.
  ________________________________/

                      PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES
                         AND CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1, Federal Rules of Civil Procedure, Plaintiff, PAMELA HUFF,

  hereby submits the following Certificate of Interested Persons and Corporate Disclosure

  Statement:

         1.      The names of any and all persons, associated persons, firm, partnerships,

  and/or corporations that may have a financial interest in the outcome of this action,

  including subsidiaries, conglomerates, affiliates, parent corporations, and other

  identifiable legal entities related to a party in the case:

         Pamela Huff - Plaintiff

         Bruce Culpepper, Esquire - Plaintiff’s counsel

         United States Of America – Defendant

         Wendy A. Jacobus, Esquire, Assistant United States Attorney – counsel for
              Defendant

         Unknown at this time - Probate counsel on behalf of the Decedent / Plaintiff

         Unknown at this time – Personal Representative of the Decedent / Plaintiff
Case 2:19-cv-14100-JEM Document 19 Entered on FLSD Docket 07/15/2019 Page 2 of 3




         Jonathan Huff – Plaintiff’s son

         All parties listed in Defendant’s Certificate of Interested Parties

         2.      The name of every other entity whose publicly-traded stock, equity, or

  debt may be substantially affected by the outcome of the proceedings:

         None known

         3.      The name of every other entity which is likely to be an active participant in

  the proceedings, including the debtor and members of the creditors’ committee (or

  twenty largest unsecured creditors) in bankruptcy cases:

         None known

         4.      the name of each victim (individual or corporate) of civil and criminal

  conduct alleged to be wrongful, including every person who may be entitled to

  restitution:

         None known

         5.      I certify that I am unaware of any actual or potential conflict of interest

  involving the District Judge and Magistrate Judge assigned to this case, and will

  immediately notify the Court in writing on learning of any such conflict.


  Dated: July 15, 2019                       Respectfully submitted,

                                             s/Bruce Culpepper
                                             Bruce Culpepper, Esquire
                                             Culpepper Kurland, PLLC
                                             101 East Kennedy Boulevard, Suite 2300
                                             Tampa, Florida 33602
                                             Tel. No. (813) 228-8600
                                             Email: Service-Bruceculpepper@ckfirm.com
                                             Florida Bar Number: 0099170
                                             Attorney for Plaintiff



                                                2
Case 2:19-cv-14100-JEM Document 19 Entered on FLSD Docket 07/15/2019 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been

  furnished by Electronic Mail this15th
                                    ___ day of July, 2019 with the Clerk of the Court using

  CM/ECF and to UNITED STATES ATTORNEY’S OFFICE, Wendy A. Jacobus, Esquire,

  Assistant U.S. Attorney, wendy.jacobus@usdoj.gov.


                                           s/Bruce Culpepper
                                           Bruce Culpepper, Esquire
                                           Culpepper Kurland, PLLC
                                           101 East Kennedy Boulevard, Suite 2300
                                           Tampa, Florida 33602
                                           Tele: 813-228-8600
                                           Fax: 813-228-6500
                                           Email: Service-Bruceculpepper@ckfirm.com
                                           Florida Bar No.: 0099170
                                           Attorney for Plaintiff




                                             3
